Citation Nr: 1032334	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), beyond the delimiting date of July 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from May 1992 to June 
1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted a one month extension of the delimiting 
date to July 31, 2007, but denied the additional three years and 
four months requested by the Veteran.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in April 2010.  A copy 
of the transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran was on active duty from May 30, 1992, to June 30, 
1997.

2.  The basic 10-year period within which the Veteran must have 
used his Chapter 30 benefits ended July 1, 2007.

3.  After resolving all reasonable doubt in favor of the Veteran, 
he was prevented from initiating his chosen program of education 
(i.e., flight training) within the 10-year eligibility period 
because of a physical disability from January 20, 2003, until 
June 20, 2006, when the Veteran passed his physical examination 
and received a FAA second-class medical certificate.


CONCLUSION OF LAW

An extension of the July 1, 2007 delimiting date for Chapter 30, 
Title 38, United States Code, educational assistance (Montgomery 
GI Bill) benefits, by three years and five months is warranted.  
38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
21.7050, 21.7051 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the full benefit sought on 
appeal.  Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran was on active duty from May 30, 1992, to June 30, 
1997.  In February 2007, he submitted an application for VA 
educational assistance benefits for flight training to obtain his 
commercial pilot's license.  He was awarded entitlement to 
educational assistance benefits under Chapter 30.  

The provisions of Chapter 30, Title 38 of the United States Code 
(Montgomery GI Bill), allow for educational assistance for 
members of the Armed Forces after their separation from military 
service.  Generally, veterans are provided a 10-year period of 
eligibility during which they are entitlement to use Chapter 30 
educational assistance benefits.  38 U.S.C.A. § 3031(a); 
38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of 
the veteran's last discharge from active duty of 90 days or more.  
Id.  In the present case, the Veteran's last period of active 
duty ended on June 30, 1997.  Thus, the Veteran's delimiting date 
for use of Chapter 30 benefits was July 1, 2007, and it has 
expired.

VA must receive a claim for an extended period of eligibility, by 
the later of the following dates: (1) one year from the date on 
which a veteran's original period of eligibility ended; or (2) 
one year from the date on which a veteran's physical or mental 
disability no longer prevented him or her from beginning or 
resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  
In June 2007, the Veteran timely applied for an extension of the 
delimiting date.  

VA shall grant an extended period of eligibility beyond the 10-
year period when the veteran was prevented from initiating or 
completing the chosen program of education within the applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  It 
must be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a)(2).  

Initially, it is noted that the RO granted the Veteran a 30-day 
extension of his delimiting date from July 1, 2007, to July 30, 
2007.  This grant, however, was not the full period the Veteran 
was seeking an extension for.  He claimed that he should receive 
an extension of three years and five months (from January 2003 to 
June 2006) and he disagreed with the RO's rating decision to the 
extent that it denied an extension for the additional three years 
and four months.

The Veteran contends that he had an ankle condition that 
prevented him from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period.  
Specifically, he alleges that he was unable to obtain an FAA 
medical certificate due to severe lack of mobility of his right 
ankle resulting from chronic sprains.  He claims that he 
developed a loose body in the ankle joint which would cause it to 
lock up for a few hours to a few days.  This was very 
intermittent and could not be predicted.  When this happened, it 
caused him to take sick time from work or to have to use crutches 
to keep weight off the ankle until it unlocked itself.  He 
contends that this ankle disability made him unable to be 
approved for a flight medical certificate.

The Veteran has submitted private treatment records that 
demonstrate he was initially seen on January 20, 2003, by an 
orthopedist with complaints of right ankle pain and instability 
feelings.  He reported having had ankle problems since playing 
football in high school and went on to graduate school at West 
Point where he had an ankle ligament reconstruction done in about 
1990.  He reported that about every three months he still gets 
some instability where it kind of buckles on him or gives him a 
locking-type feeling.  He related having an acute injury two 
weeks prior to the right ankle in which he did not really feel a 
pop or locking sensation, but later after working on his range of 
motion, he felt like something "slid-over or popped" and he 
actually felt better.  Physical examination of the ankle showed 
good range of motion and strength with no significant crepitus 
and negative anterior drawer.  X-rays showed posttraumatic 
changes but no loose bodies.  The assessment was right ankle 
synovitis, and conservative treatment with anti-inflammatories 
and rehabilitation were recommended.  The rehabilitation records 
are not available.

The Veteran was seen again December 2003 at which time he had 
recurrent symptoms of a mechanical nature consistent with a loose 
body.  He reported having at least one episode of non-weight 
bearing locking of the ankle that he was able to kind of 
forcefully manipulate the ankle with his own muscles and have it 
unlock.  It was determined that arthroscopic intervention was 
warranted.  The Veteran underwent arthroscopic surgery in January 
2004 during which they identified and removed a loose body from 
the right ankle and performed a partial synovectomy.  According 
to the Veteran, he underwent rehabilitation after the surgery; 
however, these treatment records are not available.

There are no further treatment records relating to treatment of 
the Veteran's right ankle disorder.  However, in July 2007, the 
Veteran submitted a statement from his orthopedist in which he 
indicates he last saw the Veteran in September 2004 and, at that 
time, he had significant limitations of his ankle and was put on 
permanent limitation type disability.  He noted that apparently 
in 2006 the Veteran subsequently passed and was given permission 
and qualified for flight.  He stated that, based on his knowledge 
of this patient, that he did have permanent limitations as it 
relates to his right ankle and, since he had not seen him in the 
intervening time from 2004 to 2006, he could only presume the 
Veteran's condition did not change.  

A copy of FAA Form 8420-2 indicates the Veteran was examined and 
met the medical standards for a second class medical certificate 
on June 20, 2006.

Also in support of his claim, the Veteran submitted a statement 
dated in August 2007 from the private physician whom the Veteran 
has indicated exams him for his FAA medical certificates.  
Therein, the physician stated that "surgery to remove [right] 
ankle foreign body has made it possible to certify this pilot for 
pilot duties per FAA regulations."  

The Veteran also appeared and testified at a Travel Board hearing 
in April 2010.  In essence, he testified that he was unable to 
obtain his FAA medical certificate because the foreign body in 
his right ankle caused it to intermittently and unexpectedly lock 
up causing severe limitation of motion in his ankle and an 
inability to bear any weight on it; therefore, he was unable to 
safely operate the rudders of an airplane as he did not know when 
his ankle would lock up because the episodes were totally random.  
Thus, he stated he was not eligible for a second class FAA 
medical certificate until this problem cleared up, which in 
essence was in June 2006.  Consequently, he was not able to start 
his flight training until June 2006.  He testified he could not 
even get his private pilot's license, which VA required he obtain 
at his own expense, until he got an FAA medical certificate.  The 
record indicates that, once he obtained the FAA medical 
certificate in June 2006, the Veteran went and obtained his 
private pilot's license in September 2006 and immediately 
thereafter began flight training for his commercial pilot's 
license, which is what he obtained VA educational benefits for.  

After considering all this evidence, the Board finds that the 
medical evidence establishes that the Veteran had a physical 
disability in the form of right ankle synovitis and loose body as 
early as January 20, 2003, and that he underwent surgical 
intervention to correct the right ankle disorder in January 2004.  
(See private treatment records from January 2003 to January 2004, 
the July 2007 orthopedist's statement, and April 2010 hearing 
transcript.)  The Board also interprets the medical evidence to 
support the Veteran's statements that he would be unable to 
obtain a FAA medical certificate because of his right ankle 
disorder.  (See April 2010 hearing transcript and August 2007 
private physician's statement.)  

The Board notes that there is no contradicting medical evidence 
that the Veteran's right ankle disorder had resolved prior to 
June 2006.  On the other hand, there is no evidence demonstrating 
that the Veteran's right ankle disorder continued to be disabling 
subsequent to September 2004, the date his orthopedist indicates 
he last examined the Veteran.  The orthopedist, however, assumed 
that the Veteran's permanent right ankle disability continued at 
least until June 2006 when he received his FAA medical 
certificate.  Based upon this, the Board finds that a reasonable 
doubt arises as to whether the Veteran's right ankle disorder 
continued to be disabling from September 2004 through June 2006.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Resolving reasonable doubt in the Veteran's favor, therefore, the 
Board finds that there is sufficient evidence to establish that 
the Veteran's right ankle disorder prevented him from initiating 
his flight training due a physical disability until this 
condition was resolved sufficiently so that he was found to be 
fit for flight and obtained a FAA second class medical 
certificate in June 2006.  The earliest evidence of onset of the 
right ankle disorder is from January 20, 2003, the date the 
Veteran first sought treatment for his right ankle disorder.  
Thus, the Board concludes that the Veteran is entitled to an 
extension of his delimiting date for three years and five months 
(i.e., for the period of time covering January 20, 2003, through 
June 20, 2006).  The Veteran's appeal is, therefore, granted.

In granting this extension of the delimiting date, the Board 
notes that 38 C.F.R. § 21.7501(b) provides that the commencing 
date of the extended period of eligibility is at the Veteran's 
election but must be on or before the 90th day following the date 
on which the Veteran's application for an extension was approved 
by VA.  Thus, the Veteran is hereby advised that he must commence 
the remainder of his flight training originally approved for 
education assistance within 90 days of the issuance of this 
decision.  He should promptly advise the Muskogee RO of his 
commencement date.






ORDER

Entitlement to an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), beyond the delimiting date of July 1, 2007, 
for a period of three years and five months is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


